 


109 HR 2763 IH: To authorize the Director of the Centers for Disease Control and Prevention to make grants to local educational agencies to support the purchase or lease and use of vending machines that offer for sale healthy foods and beverages in schools.
U.S. House of Representatives
2005-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2763 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2005 
Mrs. Capps introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize the Director of the Centers for Disease Control and Prevention to make grants to local educational agencies to support the purchase or lease and use of vending machines that offer for sale healthy foods and beverages in schools. 
 
 
1.Short titleThis Act may be cited at the the Student Nutrition and Health Act.  
2.Grants for procurement and use of qualified vending machines in schools 
(a)Grants authorizedThe Director of the Centers for Disease Control and Prevention may make grants to local educational agencies for the purpose of assisting such agencies— 
(1)to purchase or lease qualified vending machines for placement in elementary and secondary schools for the use of students of such schools; and 
(2)to offset any loss of revenue incurred by the local educational agency as a result of offering for sale healthy foods and beverages in qualified vending machines. 
(b)Removal of other vending machines and use of qualified vending machinesAs a condition for receiving a grant under subsection (a), the local educational agency shall agree— 
(1)to remove any vending machines that offer for sale foods and beverages of minimal nutritional value from each elementary or secondary school under its jurisdiction in which qualified vending machines will be placed using the grant funds; and 
(2)to use only qualified vending machines in such school for such period as the Director may prescribe. 
(c)Maximum portion sizesAs a further condition for receiving a grant under subsection (a), the local educational agency shall ensure that foods and beverages offered for sale in qualified vending machines will be limited to the following maximum portion sizes: 
(1)One and one-quarter ounces for crackers, popcorn, cereal, trail mix, nuts, seeds, dried fruit, or jerky. 
(2)Two ounces for cereal bars. 
(3)Three ounces for bakery items, including muffins. 
(4)Three fluid ounces for frozen desserts. 
(5)Eight ounces for non-frozen yogurt. 
(6)Twelve ounces for beverages, excluding water. 
(7)Entree items and side dishes shall be no larger than the portions of those foods served as part of the Federal school meal program. 
(d)ApplicationsTo apply for a grant under this section, a local educational agency shall submit an application to the Director at such time, in such manner, and containing such information as the Director may require. A local educational agency may submit a new application for the purpose of applying to receive continuing grants for the purpose described in subsection (a)(2). 
(e)DefinitionsIn this Act: 
(1)Foods and beverages of minimal nutritional valueThe term foods and beverages of minimal nutritional value means a food or beverage item which provides less than five percent of the Reference Daily Intake (RDI) for protein, vitamin A, vitamin C, niacin, riboflavin, thiamin, calcium, or iron per serving. 
(2)Healthy foods and beverages 
(A)The term healthy foods and beverages means any food or beverage item that derives— 
(i)30 percent or less of its total calories from fat; 
(ii)10 percent or less of its total calories from saturated fat and trans fat; and 
(iii)35 percent or less of its total calories from sugars, excluding those sugars occurring naturally in fruits, vegetables, and dairy products. 
(B)The term healthy foods and beverages includes nuts, seeds, and flavored fluid milk. 
(3)Local educational agencyThe term local educational agency has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(4)Qualified vending machineThe term qualified vending machine means a vending machine that offers for sale only healthy foods or beverages. 
(5)SchoolThe term school means any elementary school (as defined by section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) and any secondary school (as defined by such section). 
(f)Authorization of appropriationsThere are authorized to be appropriated to the Director $100,000,000 for each of the fiscal years 2006 through 2010 to carry out this section. Amounts so appropriated shall remain available until expended. 
 
